                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

VINCENT THOMAS,
                                                    MEMORANDUM DECISION &
                      Petitioner,                   DISMISSAL ORDER

v.

STATE OF UTAH,
                                                   Case No. 4:19-CV-12-DN
                      Respondent.
                                                   District Judge David Nuffer



       Petitioner, Vincent Thomas, filed a habeas-corpus petition. He now moves for dismissal.

Federal Rule of Civil Procedure 41(a)(2) allows the Court to dismiss a case "at the [petitioner’s]

request."

       Good cause appearing, IT IS HEREBY ORDERED that Petitioner’s motion is

GRANTED. (See Docket Entry # 7.) The action is DISMISSED WITHOUT PREJUDICE.

               DATED this 19th day of August, 2019.

                                             BY THE COURT:




                                             JUDGE DAVID NUFFER
                                             United States District Court
